DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 15, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheok (US 2008/0103696).
Claim 1: Cheok discloses a method for determining a position of a mobile radio station (fig 3, 4, elements 120, 203, para 0030, 0031) by a vehicle (fig 3, 4, elements BS1-BS4, para 0030), the method comprising:
carrying out a plurality of radio measurements wherein each radio measurement proceeds in each case between one of a plurality of radio base stations and the mobile radio station and wherein one of the radio base stations is the vehicle (fig 3, 4, elements BS1-BS4, para 0080, 0095) , and
calculating the position of the mobile radio station on the basis of the radio measurements (para 0080, 0095)
wherein the radio base stations exchange data with one another for carrying out the method (fig 3, 4, para 0034, 0080, 0095)

Claim 2: Cheok discloses wherein one, some or all of the radio measurements are based on a respective radio signal which is emitted by the mobile radio station and received by the respective radio base station (para 0076, 0080)

Claim 3: Cheok discloses one, some or all of the radio measurements are based on a respective radio signal which is emitted by the respective radio base station and received by the mobile radio station (para 0080, 0095)

Claim 4: Cheok discloses some or all of the radio base stations which are not the vehicle, are a respective further vehicle (fig 3, 4 element BS1-BS4, para 0030)

Claim 5: Cheok discloses one, some or all of the radio base stations which are not the vehicle are a respective stationary radio base station, in particular a respective traffic infrastructure unit (para 0029, 0030, 0032)

Claim 6: Cheok discloses at least three radio measurements are carried out (para 0080, 0095)

Claim 7: Cheok discloses in the case of the radio measurements, only the respective distances between the respective radio base station and the mobile radio station are measured (para 0080, 0095)

Claim 8: Cheok discloses wherein, in one, some or all of the radio measurements, a respective distance between the respective radio base station and the mobile radio station is measured (para 0080, 0095)

Claim 9: Cheok discloses in one, some or all of the radio measurements, a respective angle between the respective radio base station and the mobile radio station is measured (para 0020, 0021 use of triangulation)

Claim 10: Cheok discloses all the radio base stations are separate from one another (fig 3, 4, element BS1-BS4)

Claim 11: Cheok discloses the data exchanged between the radio base stations for carrying out the method, relate to the radio measurements and/or the position of the mobile radio station and/or their own positions (para 0080, 0095)

Claim 12: Cheok discloses each of the radio base stations determines its respective position by satellite navigation, or is aware of its respective position (para 0070)

Claim 15: Cheok discloses a vehicle (fig 3, 4 elements BS1-Bs4, para 0029, 0030) which is configured to perform a method according to claim 1 (see above rejection of claim 1)

Claim 17: Cheok discloses the respective distances between the respective radio base station and the mobile radio station are measured by echo time measurement or signal strength measurement (para 0080, 0095)

Claim 18: Cheok discloses a respective distance between the respective radio base station and the mobile radio station is measured by echo time measurement or signal strength measurement (para 0080, 0095)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheok (US 2008/0103696) as applied to claim 1 above, and further in view of Zeng (US 2010/0198513)
Claim 13: Cheok does not specifically disclose one, some or all of the radio base stations additionally carry out measurements by respective environment sensors, and wherein the environment sensor measurements are used during calculation of the position.
Zeng discloses a vehicle-to-vehicle awareness system for monitoring remote vehicles in which plural vehicle base stations make RF measurements and communicate position information to one another (fig 4, para 0016, 0028-0032), wherein one, some or all of the radio base stations additionally carry out measurements by respective environment sensors, and wherein the environment sensor measurements are used during calculation of the position (para 0019).  
It would have been obvious to modify the invention such that it disclosed the above limitations, as taught by Zeng, in order to accurately characterize the surroundings of a vehicle for potential collision avoidance (Zeng para 0002, 0016, 0019)

Claim 14: Cheok does not specifically disclose determining whether there is a collision risk between the vehicle and the mobile radio station, and in response to an identified collision risk, outputting a warning or carrying out a collision avoidance maneuver by the vehicle.
Zeng discloses a vehicle-to-vehicle awareness system for monitoring remote vehicles in which plural vehicle base stations make RF measurements and 
It would have been obvious to modify the invention such that it disclosed the above limitations, as taught by Zeng, in order to prevent collision between plural vehicles in an environment (Zeng para 0002, 0016)

Claim 16: Cheok does not specifically disclose the respective environment sensors are at least one of a camera, a radar, or a laser. 
Zeng discloses a vehicle-to-vehicle awareness system for monitoring remote vehicles in which plural vehicle base stations make RF measurements and communicate position information to one another (fig 4, para 0016, 0028-0032), wherein the respective environment sensors are at least one of a camera, a radar, or a laser. (para 0019).  
It would have been obvious to modify the invention such that it disclosed the above limitations, as taught by Zeng, in order to accurately characterize the surroundings of a vehicle for potential collision avoidance (Zeng para 0002, 0016, 0019)
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648